The court, in an opinion by Peck, J., held:
1. That such a combination is not illegal, if the purpose he not illegal.
2. That the agreement did not confer on each subscriber a beneficial interest in the stock of the others; but was in legal effect a mere proxy on behalf of each.
3. That the clause making it irrevocable could not be sustained, because inconsistent with the policy of tho law which requires the power of voting to rest with the ownership of the stock.
4. That although an injunction ought to issue forbidding the trustees to vote on the stock of the parties who sought this relief, a man*459datory order to compel the trustees to.re-transfer the stock should not be granted at the preliminary hearing, as it might work great injury to the parties it the court should make a different order on the final hearing.
(Reported in full in 15 Cin. Law Bul. 419.)